DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 16 August 2022 has been entered. Claim(s) 1-5, 8-10 and 12-23 remain pending in this application. Claim(s) 6-7 and 11 have been cancelled.  Claim(s) 21-23 are new.
The amendment to the claims has overcome the claims objections and §112(b) rejections set forth in the office action mailed 17 February 2022.

Claim Objections
Claims 3, 16, 17, 19 and 20 are objected to because of the following informalities:  
Regarding Claim 3, the limitation “a longitudinal axis” in Line 3 should be “the longitudinal axis”.  
Regarding Claim 16, the limitation “a longitudinal axis” in Line 3 should be “the longitudinal axis”.
Regarding Claim 17, the limitation “a longitudinal axis” in Line 2 should be “the longitudinal axis”.
Regarding Claim 19, the limitation “a longitudinal axis” in Lines 2-3 should be “the longitudinal axis”.
Regarding Claim 20, the limitation “a longitudinal axis” in Line 2 should be “the longitudinal axis”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 8, the limitation “the first and second solid fuels are radially offset from one another relative to the longitudinal axis of the combustion chamber” in combination with the limitations of Claim 1, from which Claim 8 depends, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The specification does not describe in sufficient detail how the first and second solid fuels can be both axially offset, as required in Claim 1, and radially offset, as required in Claim 8, while also having the first solid fuel burning before the second solid fuel. Thus Claim 8 contains subject matter that is not supported by the original specification and is rejected accordingly. 

Claims 9-10 depend from Claim 8 and are rejected accordingly.

Regarding Claim 9, the limitations “the first solid fuel is located radially inwardly to the second solid fuel relative to the longitudinal axis, the first and second solid fuels burning along a regression direction corresponding to a radial direction relative to the longitudinal axis, the first solid fuel located in front of the second solid fuel such that the first solid fuel is burned before the second solid fuel” in combination with Claim 1, from which Claim 9 depends, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The specification does not describe in sufficient detail how the first and second solid fuels can be both axially offset with a regression direction along the longitudinal axis, as required in Claim 1, and the first solid fuel located radially inwardly to the second solid fuel relative to the longitudinal axis with a radial regression direction relative to the longitudinal axis, as require by Claim 9, while also having the first solid fuel burning before the second solid fuel. Thus Claim 9 contains subject matter that is not supported by the original specification and is rejected accordingly.

Claim 10 depends from Claim 9 and is rejected accordingly.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 16 claims the limitation “the regression direction being a radial direction relative to a longitudinal axis of the combustion chamber” where Claim 13, from which Claim 16 depends, claims the limitation “a regression direction being parallel to the longitudinal axis”. The claimed regression direction cannot be both parallel to the longitudinal axis and radial relative the longitudinal axis therefore Claim 16 does not include all the limitations of Claim 13. 

Claim 19 claims the limitation “the regression direction being a radial direction relative to a longitudinal axis of the combustion chamber” where Claim 18, from which Claim 19 depends, claims the limitation “a regression direction being parallel to the longitudinal axis”. The claimed regression direction cannot be both parallel to the longitudinal axis and radial relative the longitudinal axis therefore Claim 19 does not include all the limitations of Claim 18. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chew (U.S. Pre-grant Publication 2018/0334996), hereinafter Chew, in view of Kwon (U.S. Pre-grant Publication 2011/0167793), hereinafter Kwon.

Regarding Independent Claim 1, Chew discloses a rocket engine (Figure 3) comprising a casing (the casing is the structure shown to surround the fuel grain, 10, and the combustion chamber, 11, and to which the injectors, 15, are connected is the casing) circumferentially extend around a longitudinal axis to circumscribe a combustion chamber (the casing surrounds the combustion chamber, 11, and a longitudinal axis that runs left to right in the figure), the combustion chamber extending along the longitudinal axis (the combustion chamber, 11, extends left to right along the longitudinal axis), the combustion chamber having an inlet, 15, and an outlet (the outlet is the nozzle located at the right of the figure around the pintle, 17),  the combustion chamber defining a fuel-receiving volume (the volume containing the fuel grain, 10, is the fuel-receiving volume), the inlet fluidly connectable to a source of oxidizer, 14, the outlet in fluid communication with an environment outside the combustion chamber (the outlet is a nozzle that expels the gases from the combustion chamber and therefore is in fluid communication with an environment outside the combustion chamber) for expelling combustion gases (the outlet is a nozzle that expels the gases from the combustion chamber), a solid fuel, 10, located within the fuel-receiving volume (the solid grain/fuel is in the fuel-receiving volume), the solid fuel including a first solid fuel (Paragraph 0034 – the fuel grain is made with a gradient through different layers of the fuel, i.e. different fuels/fuel composition in the layers; thus the layers of a first fuel composition located at the right of the fuel grain/at the surface is a first solid fuel) and a second fuel grain (Paragraph 0034 – the fuel grain is made with a gradient through different layers of the fuel, i.e. different fuels in the layers; thus the layers of a different fuel composition behind the first solid fuel relative to the surface is the second solid fuel) configured to be exposed to the oxidizer injected in the combustion chamber via the inlet (Paragraph 0023 – the fuel grain/first solid fuel and second solid fuel is exposed to the oxidizer from the inlet, 15, for combustion), the inlet including at least one aperture defined through the casing (Paragraph 0023 – the inlet, 15, is a plurality of injectors through the casing as shown in Figure 3, therefore they include at least one aperture defined through the casing) and located axially between the fuel-receiving volume of the combustion chamber and the outlet of the combustion chamber relative to the longitudinal axis (the inlet, 15, is located axially between the fuel-receiving volume and the outlet/nozzle relative to the longitudinal axis), the first and second solid fuels are axially offset from one another relative to the longitudinal axis (Paragraph 0034 – the first solid fuel is closer to the vertical surface of the grain, 10, with the second solid fuel being behind the first fuel; therefore the first and second fuels are axially offset relative to the longitudinal axis), the solid fuel burning along a regression direction parallel to the longitudinal axis (the regression direction of the grain will be perpendicular to the vertical exposed surface of the fuel grain, 10, and therefore will be parallel to the longitudinal axis), the first solid fuel located in front of the second solid fuel such that the first solid fuel is burned before the second solid fuel (Paragraph 0034 – the first solid fuel is closer to the vertical surface of the grain, 10, with the second solid fuel being behind the first fuel; therefore the first solid fuel will burn before the second solid fuel is exposed).
Chew does not disclose explicitly the source of oxidizer being a source of catalyzed oxidizer; the first solid fuel having a regression rate less than the second solid fuel.
However, Chew further teaches that the gradient in the fuel grain is such that the regression rate of the fuel will change throughout the fuel grain to provide the desired combustion characteristics during operation (Paragraph 0034- the first solid fuel closer to the surface of the grain will have a regression rate different from the second solid fuel to provide the desired combustion characteristics).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chew by making the first solid fuel and the second solid fuel have different regression rates, as taught by Chew, where the first solid fuel has a regression rate less than that of the second solid fuel in order to provide a desired combustion characteristic during operation (Chew – Paragraph 0034, Lines 1-5).
Chew does not disclose the source of oxidizer being a source of catalyzed oxidizer.
However, Kwon teaches a hybrid rocket engine (Title) that has an inlet, 230, into the combustion chamber, 300, that is fluidly connectable to a source of catalyzed oxidizer (Paragraph 0012 – the oxidizer provided to the combustion chamber via the inlet, 230, is an oxidizer that has been catalytically decomposed and therefore is a catalyzed oxidizer thereby the inlet is fluidly connectable to the source of the catalyzed oxidizer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chew by including a catalyst in the supply line of oxidizer to the combustion chamber, as taught by Kwon, resulting a source of catalyzed oxidizer being fluidly connected to the inlet in order to provide a system that is simplified since ignition and combustion are generated only by suppling of the oxidizer, and re-ignition is enabled since combustion is caused without an igniter, and quick ignition is possible (Kwon – Paragraph 0019).

Regarding Claim 2, Chew in view of Kwon disclose the invention as claimed and discussed above. Chew further discloses the first and second solid fuels are cylinders (Figure 3 – Paragraph 0034 - the solid fuel grain, 10, is in the form of a cylinder therefore the layers that make up the first and second solid fuels will be in the form of cylinders).

Regarding Claim 3, Chew in view of Kwon disclose the invention as claimed and discussed above. Chew further discloses a third solid fuel (Paragraph 0034 – the fuel grain is made with a gradient through different layers of the fuel, i.e. different fuels in the layers; thus the layers of a different fuel composition behind the second solid fuel relative to the surface is the third solid fuel), the first solid fuel, the second solid fuel, and the third solid fuel being disks disposed in series along the longitudinal axis of the rocket engine (Paragraph 0034 – the grain, 10, is formed in layers dividing the cylinder into disks of different fuel compositions; therefore the first, second and third solid fuels are disks arranged with the first being the right most disk, the second being in the middle and the third being the lest most disk), the first solid fuel, the second solid fuel, and the third solid fuel burning along a regression direction parallel to the longitudinal axis (the regression direction of the grain, i.e. the first, second and third solid fuels, will be perpendicular to the vertical exposed surface of the fuel grain, 10, and therefore will be parallel to the longitudinal axis) the first solid fuel located in front of the second solid fuel and the second solid fuel located in front of the third solid fuel  (Paragraph 0034 – the first solid fuel is closer to the vertical surface of the grain, 10, with the second solid fuel being behind the first fuel, the third solid fuel being further from the surface than the second solid fuel) such that the first solid fuel is burned before the second solid fuel (Paragraph 0034 –the first solid fuel will burn before the second solid fuel is exposed and the second solid fuel will burn before the third solid fuel is exposed).

Regarding Claim 12, Chew in view of Kwon disclose the invention as claimed and discussed above. Chew further discloses a third solid fuel within the combustion chamber (Paragraph 0034 – the fuel grain is made with a gradient through different layers of the fuel, i.e. different fuels in the layers; thus the layers of a different fuel composition behind the second solid fuel relative to the surface is the third solid fuel) within the combustion chamber (the third solid fuel is a portion of the fuel grain, 10, and therefore is within the combustion chamber), the third solid fuel having a regression rate different than those of the first and second solid fuels (Paragraph 0034 – the different layers/solid fuels have differing regression rates).

Regarding Claim 22, Chew in view of Kwon disclose the invention as claimed and discussed above. Chew further discloses an entirety of the solid fuel is contained within the fuel-receiving volume, the combustion chamber being free of the solid fuel outside the fuel-receiving volume (Figure 3 – the entire solid fuel, 10, is only located within the fuel-receiving volume and not in any other locations outside the fuel-receiving volume).

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Kwon as applied to claim 3 above, and further in view of Kobald (Non-Patent Literature – Viscosity and Regression Rate of Liquefying Hybrid Rocket Fuels), hereinafter Kobald.

Regarding Claim 4, Chew in view of Kwon disclose the invention as claimed and discussed above. Chew discloses the second solid fuel disposed between the first and third solid fuels (See rejection for Claim 3 above – the second solid fuel is the layers of fuel composition of the second fuel between the first and third solid fuels).
Chew in view of Kwon do not disclose the first fuel has a first viscosity, the second fuel has a second viscosity greater than the first viscosity, and the third fuel has a third viscosity greater than the second viscosity.
However, Kobald teaches hybrid rocket engines (Page 1245 – “Introduction”, Column 1, Line 1) wherein the composition of the fuel determines the viscosity of the liquid layer formed during combustion (Page 1245 – Abstract, Lines 5-6 – the different fuels have different viscosity levels) where the viscosity of the fuel effects the regression rate of the fuel (Page 1245 – Abstract, Line 9 and Page 1251, “Conclusions”, Column 1, Lines 3-9 – the regression rate of the fuel is effected by the viscosity of the fuel where the lower viscosity contributes to a higher regression rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chew in view of Kwon by controlling the viscosity of the first, second and third solid fuels such that they match the desired regression rate, as taught by Kobald, thereby making the first solid fuel having a first viscosity, the second solid fuel having a second viscosity less than the first viscosity, and the third solid fuel having a third viscosity less than the second viscosity, in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 5, Chew in view of Kwon and Kobald disclose the invention as claimed and discussed above. Chew further discloses the rocket engine has a convergent-divergent nozzle (the nozzle at the right end of the rocket motor has a convergent portion to the throat/narrowest cross-section and a divergent portion to the right of the throat; therefore the nozzle is the convergent-divergent nozzle) in fluid communication with the outlet of the combustion chamber (the throat of the nozzle is the opening created by the throat of the nozzle where the flow from the combustion chamber flows through the outlet and the nozzle therefore they are in fluid communication), the first solid fuel being closer to the nozzle than the second and third solid fuels (Paragraph 0034 – the first solid fuel is the layers of the fuel composition that are closest to the surface of the grain, 10, at the right end of the grain and therefore closer to the nozzle than the other solid fuels).

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Kwon as applied to claim 1 above, and further in view of Debize (U.S. Patent No. 3,584,461), hereinafter Debize.

Regarding Claim 21, Chew in view of Kwon disclose the invention as claimed and discussed above. Chew further discloses the rocket engine has a convergent-divergent nozzle (the nozzle at the right end of the rocket motor has a convergent portion to the throat/narrowest cross-section and a divergent portion to the right of the throat; therefore the nozzle is the convergent-divergent nozzle).
Chew in view of Kwon do not disclose the inlet being axially aligned with a convergent section of the convergent-divergent nozzle.
However, Debize teaches a hybrid rocket motor (Figure 2 -Abstract, Lines 1-2) with a convergent-divergent nozzle, 13 and 17, with a convergent section, 17, and an inlet, 18 and 19, where the inlet is axially aligned with the convergent section of the convergent-divergent nozzle (the injectors, 19, are aligned about the convergent portion, 17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chew in view of Kwon by relocating the right most injectors/inlets of Chew in view of Kwon to be axially aligned with the convergent section of the convergent-divergent nozzle, as taught by Debize, in order to permit a considerable reduction in the volume of the combustion chamber (Debize – Column 5, Lines 13-15) thereby reducing the weight of the motor.

Claim(s) 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Kobald.

Regarding Independent Claim 13 and Claim 14, Chew discloses a rocket engine (Figure 3) comprising a combustion chamber, 11, extending along a longitudinal axis (the combustion chamber, 11, extends left to right along the longitudinal axis) and having an inlet, 15, and an outlet  (the outlet is the nozzle located at the right of the figure around the pintle, 17), the inlet fluidly connectable to a source of oxidizer, 14, the outlet in fluid communication with an environment outside the combustion chamber (the outlet is a nozzle that expels the gases from the combustion chamber and therefore is in fluid communication with an environment outside the combustion chamber) for expelling combustion gases (the outlet is a nozzle that expels the gases from the combustion chamber), a solid fuel, 10, within the combustion chamber (the solid fuel, 10, is within the combustion chamber, 11), the solid fuel having a face (the right side of the grain, 10, is the face of the fuel grain) configured to, in use, be exposed to the oxidizer (Paragraph 0023 – the fuel grain and therefore its face is exposed to the oxidizer from the inlet, 15, for combustion), the inlet being axially offset from the face (the inlet, 15, is located to the right of the face, as seen in the figure, and therefore axially offset from the face along a longitudinal axis of the motor) and located axially between the face of the solid fuel and the outlet relative to the longitudinal axis (the inlet, 15, is between the nozzle/outlet and the face of the fuel grain, 10, and therefore is axially between them along the longitudinal axis), a regression direction being parallel to the longitudinal axis  (the regression direction of the grain will be perpendicular to the vertical exposed surface/face of the fuel grain, 10, and therefore will be parallel to the longitudinal axis).
Chew does not explicitly disclose the solid fuel having a rheological property varying therethrough along a regression direction; a regression rate of the solid fuel increasing along the regression direction.
However, Chew further teaches that the gradient in the fuel grain is such that the regression rate of the fuel will change throughout the fuel grain to provide the desired combustion characteristics during operation (Paragraph 0034- the first solid fuel closer to the surface of the grain will have a regression rate different from the second solid fuel to provide the desired combustion characteristics).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chew by making the regression rate change throughout the grain, as taught by Chew, where the regression rate increases along the regression direction/in a direction perpendicular to the exposed surface in order to provide a desired combustion characteristic during operation (Chew – Paragraph 0034, Lines 1-5).
Chew does not disclose the solid fuel having a rheological property varying therethrough along a regression direction
However, Kobald teaches hybrid rocket engines (Page 1245 – “Introduction”, Column 1, Line 1) where the viscosity of a composition of fuel, which is a rheological property ((Claim 14) It is recognized that Applicant acknowledges that viscosity is a rheological property in Paragraph 0121 of Applicant’s disclosure), is linked to its regression rate/combustion characteristics (Abstract, Lines 5-6 and Page 1251, “Conclusions”, Column 1, Lines 3-9 – the regression rate of the fuel is effected by the viscosity of the fuel where the lower viscosity contributes to a higher regression rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chew (Claim 13 and 14) by varying the viscosity/rheological property in accordance with the desired/taught regression rate, as taught by Kobald, thereby resulting the solid fuel having a rheological property/viscosity (Claim 14) decreasing in the regression direction in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 15, Chew in view of Kobald disclose the invention as claimed and discussed above. Chew further discloses the regression direction is normal to the face of the solid fuel (Paragraph 0034 – the regression direction of the fuel grain, 10, will be perpendicular to the only exposed face/surface of the grain).

Regarding Claim 17, Chew in view Kobald disclose the invention as claimed and discussed above. Chew further discloses the solid fuel is a cylinder (the fuel, 10, is in the form of a cylinder), the face being a circular end face of the cylinder (the exposed face at the right of the fuel grain will be a circular end face), the regression direction being an axial direction relative to the longitudinal axis of the combustion chamber (the regression direction is to the left/perpendicular to the exposed face, thus the regression direction is axial/left and right along the longitudinal axis).

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Kobald as applied to claim 13 above, and further in view of Debize.

Regarding Claim 23, Chew in view of Kobald disclose the invention as claimed and discussed above. Chew further discloses the rocket engine has a convergent-divergent nozzle (the nozzle at the right end of the rocket motor has a convergent portion to the throat/narrowest cross-section and a divergent portion to the right of the throat; therefore the nozzle is the convergent-divergent nozzle).
Chew in view of Kobald do not disclose the inlet being axially aligned with a convergent section of the convergent-divergent nozzle.
However, Debize teaches a hybrid rocket motor (Figure 2 -Abstract, Lines 1-2) with a convergent-divergent nozzle, 13 and 17, with a convergent section, 17, and an inlet, 18 and 19, where the inlet is axially aligned with the convergent section of the convergent-divergent nozzle (the injectors, 19, are aligned about the convergent portion, 17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chew in view of Kobald by relocating the right most injectors/inlets of Chew in view of Kobald to be axially aligned with the convergent section of the convergent-divergent nozzle, as taught by Debize, in order to permit a considerable reduction in the volume of the combustion chamber (Debize – Column 5, Lines 13-15) thereby reducing the weight of the motor.

Claim(s) 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Kwon and Kobald.

Regarding Independent Claim 18, Chew discloses a rocket engine system (Figure 3), comprising: an oxidizer tank, 14, containing a liquid oxidizer (Paragraph 0023 – the oxidizer is a liquid oxidizer, therefore the tank contains the liquid oxidizer); a rocket engine (Figure 3) having a combustion chamber, 11, extending along a longitudinal axis (the combustion chamber, 11, extends left to right along a longitudinal axis), the combustion chamber having an chamber inlet, 15, and a chamber outlet (the outlet is the nozzle located at the right of the figure around the pintle, 17) for outputting combustion gases (the outlet is a nozzle that expels the gases from the combustion chamber); and a solid fuel, 10, within the combustion chamber (the solid fuel, 10, is located in the combustion chamber, 11), a regression direction being parallel to the longitudinal axis  (the regression direction of the grain will be perpendicular to the vertical exposed surface/face of the fuel grain, 10, and therefore will be parallel to the longitudinal axis), the chamber inlet located axially between the solid fuel and the chamber outlet relative to the longitudinal axis (the inlet, 15, is between the nozzle/outlet and the face of the fuel grain, 10, and therefore is axially between them along the longitudinal axis).
Chew does not explicitly disclose a catalyst having an inlet fluidly connected to the oxidizer tank and an outlet; the chamber inlet fluidly connected to the outlet of the catalyst for receiving a catalyzed oxidizer, the solid fuel having a viscosity that decreases in a regression direction.
However, Kwon teaches a hybrid rocket engine system (Title) that has an oxidizer tank (Paragraph 0032 – the oxidizer is stored in a container/tank) containing a liquid oxidizer (Paragraph 0032 – the oxidizer is stored in the oxidizer tank in a liquid form) with a catalyst, 200/220, having an inlet, 210, fluidly connected to the oxidizer tank (Paragraph 0038 – the inlet, 210, provides the liquid oxidizer from the tank to the catalyst therefore it is fluidly connected to the oxidizer tank) and an outlet, 230,; and a chamber, 300, with a chamber inlet (Figure 3 – the opening immediately to the left of the fuel grain, 100, is a chamber inlet) fluidly connected to the outlet of the catalyst for receiving a catalyzed oxidizer  (Paragraph 0012 – the oxidizer provided to the combustion chamber via the chamber inlet is an oxidizer that has been catalytically decomposed and therefore is a catalyzed oxidizer thereby the chamber inlet is fluidly connected to the outlet of the catalyst)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chew by making the oxidizer source comprise an oxidizer tank containing a liquid oxidizer and incorporating a catalyst having an inlet fluidly connected to the oxidizer tank and an outlet; the chamber inlet fluidly connected to the outlet of the catalyst for receiving a catalyzed oxidizer, as taught by Kwon, in order to provide a system that is simplified since ignition and combustion are generated only by suppling of the oxidizer, and re-ignition is enabled since combustion is caused without an igniter, and quick ignition is possible (Kwon – Paragraph 0019).
Chew in view of Kwon do not explicitly disclose a viscosity that decreases in a regression direction.
However, Kobald teaches wherein the viscosity of a composition of fuel effects its regression rate/combustion characteristics (Abstract, Lines 5-6 and Page 1251, “Conclusions”, Column 1, Lines 3-9).
Further, Chew discloses the fuel grain is tailorable to have different regression rates and compositions to achieve desired combustion characteristics during operation (Paragraph 0033-0034)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chew in view of Kwon such that the viscosity of the fuel grain is decreasing in the regression direction in order to achieve the desired fuel grain combustion characteristics during operation (Chew – Paragraph 0033-0034) since the viscosity effects the regression rate/combustion characteristics of the fuel grain, as taught by Kobald, and in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 20, Chew in view Kwon and Kobald disclose the invention as claimed and discussed above. Chew further discloses the solid fuel is a cylinder (the fuel, 10, is in the form of a cylinder), the regression direction being an axial direction relative to a longitudinal axis of the combustion chamber (the regression direction is to the left/perpendicular to the exposed face, thus the regression direction is axial/left and right along the longitudinal axis).

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741